               Case 2:20-cv-00480-RSM Document 7 Filed 04/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ARETHA D. BROWN,

 9                                   Plaintiff,             CASE NO. C20-0480-RSM

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    ERIC FORBES,                                          PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 6) is GRANTED.             However, the undersigned

17   recommends review. The Clerk of the Court is directed to send a copy of this Order to plaintiff

18   and to the assigned District Judge.

19          DATED this 17th day of April, 2020.

20

21                                                         A
                                                           Mary Alice Theiler
22                                                         United States Magistrate Judge

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
